Citation Nr: 0507469	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2001 for a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an effective date earlier than September 
23, 1999 for service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which increased the evaluation of the veteran's 
service-connected PTSD from 50 to 100 percent disabling, 
effective September 24, 2001.  Jurisdiction over this case 
was subsequently transferred to the VARO in Winston-Salem, 
North Carolina, and that office forwarded the appeal to the 
Board.

Although the veteran in September 2002 expressed satisfaction 
with the September 2002 rating decision and withdrew all 
pending claims, the veteran subsequently, in April 2003, 
filed a notice of disagreement (NOD) with the September 2002 
rating decision, arguing, among other things, that he should 
have been granted a TDIU prior to the effective date of the 
100 percent rating for PTSD.

In June 2004, the Board remanded this claim for additional 
development, specifically, compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), including requesting 
records maintained by the Social Security Administration 
(SSA) related to the veteran's employability.  That 
development has taken place and the Board will now decide the 
veteran's claim.

The Board also notes that the veteran's representative sent 
the RO a memorandum dated September 28, 2001 disagreeing with 
the effective date of the grant of service connection for 
PTSD.  This matter is addressed in the remand section below.

This issue will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
regarding this claim.



FINDING OF FACT

The preponderance of the evidence indicates that it was not 
factually ascertainable prior to September 24, 2001 that the 
veteran's PTSD had increased in severity or that he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to September 24, 
2001 is not warranted for the award of a TDIU, have not been 
met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, VA complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  VA met this 
requirement here.  

The Board in June 2004 found the RO's initial, pre-
adjudication VCAA letter to be defective, and remanded the 
claim for appropriate VCAA notification.  The AMC's first 
correspondence to the veteran after the Board's June 2004 
remand was its June 2004 letter explaining VA's duties to 
notify and assist the veteran under the VCAA regarding his 
TDIU-related claim.  VA next took adjudicative action in 
October 2004, when the RO issued a SSOC denying the claim for 
an earlier effective date for a TDIU.  Thus, although the 
RO's initial, pre-adjudication VCAA notice was found 
defective, and the claim was initially adjudicated thereafter 
without proper VCAA notice, VA has corrected this error to 
the extent possible.  A remand to repeat the VCAA 
notification already provided would be superfluous and 
unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or supplemental SOC (SSOC) as long as the document 
meets the four content requirements listed above.  VAOPGCPREC 
7-2004, at 3.

These requirements were met in this case.  The AMC's June 
2004 letter explained the duties to notify and assist the 
veteran with his claim.  Specifically, the AMC indicated that 
it was working on the veteran's claim for a TDIU prior to 
September 24, 2001 and that it had requested SSA records in 
support of this claim.  The AMC also indicated what the 
evidence needed to show in support of a claim for a TDIU, 
including showing the severity of the veteran's service-
connected disorders by medical evidence.  In addition, the 
AMC explained the respective responsibilities of VA and the 
veteran in obtaining Federal and non-Federal records.  The 
AMC also wrote: "You have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded," and, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  And, although the term "earlier effective 
date" was not used in the VCAA letter, the RO, in its 
October 2004 SSOC, included the text of 38 C.F.R. § 3.400 
(2004), applicable to claims for earlier effective dates, as 
well as 38 C.F.R. §§ 3.340 and 3.341 (2004), relating to TDIU 
claims, and VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the VCAA notice 
content requirements.

In addition, all identified private and VA treatment records 
have been obtained and multiple VA examinations were 
administered to the veteran.  Moreover, the RO obtained the 
veteran's SSA records in connection with its September 2001 
rating decision granting service connection for PTSD, and the 
AMC obtained additional SSA records pursuant to the Board's 
June 2004 remand.  There is no indication that any other 
records, Federal or otherwise, exist that should be 
requested, or that any pertinent evidence was not received.  
Indeed, the veteran himself indicated in his November 2004 
statement in support of claim (VA Form 21-4138) that he had 
nothing to add to his case and asked that his case be 
forwarded to the Board.  Thus, VA complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations, the evidence of record, including the statement 
of the veteran himself, indicates that additional efforts 
would not produce any evidence relevant to the veteran's 
claim.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to an Earlier Effective Date

The veteran was granted service connection for PTSD in 
September 2001 and assigned a 50 percent rating, effective 
September 23, 1999.  (As explained above, the veteran timely 
disagreed with the assigned effective date and no SOC has 
been issued on this issue, so it is being remanded as 
explained in the REMAND portion of this decision below).

The veteran is also service-connected for myositis ossificans 
of the right knee.  He was granted service connection for 
this disorder in February 1995, with a noncompensable (i.e. 0 
percent) evaluation, which was increased to 10 percent in 
October 2001, effective December 1999. 

In the September 2001 memorandum noted in the Introduction 
above, the veteran's representative, in addition to 
disagreeing with the effective date of the grant of service 
connection for PTSD, wrote that "the veteran wishes to 
initiate a claim to establish increased rating based on 
individual unemployability."  In this regard, attached to 
the September 2001 memorandum was a claim for a TDIU (VA Form 
21-8940).

In a memorandum dated October 11, 2001 (the October 
memorandum), the veteran's representative asked that attached 
evidence be considered with the veteran's claim for an 
increased rating for PTSD.   The Board notes that the October 
memorandum is date stamped "September16, 2001," but a 
handwritten notation on this document indicates that this 
date cannot be correct because it is earlier than the October 
11, 2001 date of the memorandum and the September 24, 2001 
date of the attachment.  The handwritten note states that the 
presumed date of the receipt of the letter and attachments is 
October 16, 2001, and the Board finds that this accurately 
reflects the date of receipt of the October memorandum.  The 
document attached to the October memorandum is a Newark, New 
Jersey "Vet Center Summary" of the veteran's psychiatric 
condition, dated September 24, 2001.  Subsequently, in an 
April 2002 rating decision, the RO denied the claim for an 
increased rating, continuing the 50 percent evaluation and 
denying the TDIU claim.  However, after the veteran filed a 
June 2002 NOD with this decision, a September 2002 Decision 
Review Officer (DRO) decision increased the rating for PTSD 
to 100 percent, effective September 24, 2001.  

In a September 2002 statement in support of claim (VA Form 
21-4148), the veteran indicated that he was satisfied with 
the September 2002 DRO decision and wanted to withdraw all of 
his pending claims.  However, in April 2003, the veteran 
filed an NOD with the September 2002 rating decision, noting 
that he had begun receiving SSA disability in February 1999 
due to his inability to work from PTSD, and that he "should 
have been awarded 100 % based on unemployability from 9/99 to 
10/01 when I was granted 100% based on PTSD."

Thus, the veteran seeks an earlier effective date for his 
TDIU rating.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year of such date; otherwise, it is the date of receipt 
of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).  In the present case, the RO found that 
the effective date for the veteran's 100 percent rating was 
the September 24, 2001 date of the Vet Center Summary, 
because this document provided the first evidence that the 
veteran's PTSD warranted a 100 percent rating.  Thus, 
according to the RO, the September 24, 2001 date was the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred; because both the 
veteran's claim for a TDIU and his claim for an increased 
rating for his PTSD were received within a year of this date 
(October 9, 2001 and October 16, 2001, respectively), 
September 24, 2001 was therefore the earliest possible 
effective date for his 100 percent rating.  The only way that 
the veteran's 100 percent rating could have an earlier 
effective date would be if it had been factually 
ascertainable that an increase in his disability had occurred 
prior to September 24, 2001, and within a year of the earlier 
of the two claims, his October 9, 2001 claim for a TDIU.  
That would make the earliest possible effective date October 
9, 2000.

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340 (2004); see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2004). 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

A February 2000 SSA Disability Determination Transmittal 
indicates that the SSA found the veteran disabled as of 
August 1998, with a primary diagnosis of PTSD and a secondary 
diagnosis of multiple injuries leading to post-traumatic 
arthritis.

A January 2000 Division of Disability Determination Services 
examination report indicates that the veteran claimed 
disability for 6 reasons: hypertension, right knee, lower 
back, left shoulder, and kidney-related disorders, and PTSD.  
As to the right knee, it was noted that since 1997 the 
veteran had experienced pain, which worsened on standing more 
than 35 minutes or walking about 1 block, and that the 
veteran could walk without his cane from 1 room to the other.  
It was also noted the veteran suffered from PTSD and takes 
several medications for it.  The veteran indicated that the 
medication did not help him much and claimed that "because 
of his condition he experiences dizziness and suffers with 
nightmares and memory problems.  Otherwise he has no 
complaints."  On examination, it was stated as to the 
veteran's general appearance that he was mildly to moderately 
distressed secondary to pain, walking with a cane, and 
limping on the right side.  The right knee joint was slightly 
swollen, and the veteran complained of painful movements.  
Flexion and extension of the left knee, which appeared 
normal, was 80 degrees, while flexion and extension of the 
right knee was to approximately 70 degrees, and 60 to 70 
degrees.  The diagnostic impression included status post 
contusion of the right knee with persistent pain and, 
"History of [PTSD], by history."

In the January 2000 psychiatric functional capacity 
assessment, the veteran was either not significantly limited 
or moderately limited in the categories of understanding and 
memory, sustained concentration and persistence, social 
interaction, and adaptation.  The conclusion was that the 
record in its entirety suggested a maladaptive personality 
disorder, alcohol dependence in early remission, and 
nightmares of Vietnam.  It was stated that the veteran's 
"Vietnam experiences may also be a factor.  However, they 
were all present in the past (except alcohol abuse was 
active) and did not keep him from performing his job as a 
forklift operator, which has little interaction with others.  
Therefore, it is unlikely that these impairments would 
markedly limit [the veteran's] current ability to engage in 
low-people contact - low stress work-related tasks."  In 
contrast, February 2000 notes of an adjudicator indicated 
that the veteran could not return to work at a position other 
than one in which he interacted only with veterans.

In the February 2000 physical residual functional capacity 
assessment, it was found that the veteran could occasionally 
lift and carry 20 pounds, frequently lift and carry 10 
pounds, stand and/or walk for a total of about 6 hours in an 
8-hour workday, and his ability to push or pull was not 
limited in the upper or lower extremities.

In the January 2000 psychological assessment form (Form SSA-
2506-BK), the categories on which the dispositions were based 
were anxiety related disorders, personality disorders, and 
substance addiction disorders.  There was no evidence of any 
signs or symptoms of organic mental disorders, schizophrenic, 
paranoid, or other  psychotic disorders.  The anxiety 
disorder was characterized by anxiety as the predominant 
disturbance or anxiety experienced in the attempt to master 
symptoms, as evidenced by recurrent and intrusive 
recollections of a traumatic experience, which are a source 
of marked distress.  The following were absent: generalized 
persistent anxiety, a persistent irrational fear of a 
specific object, activity or situation which results in a 
compelling desire to avoid the dreaded object, activity or 
situation, recurrent severe panic attacks manifested by a 
sudden unpredictable onset of intense apprehension, fear 
terror, and sense of impending doom occurring on the average 
of at least once a week, recurrent obsessions or compulsions 
which are a source of marked distress.  As to personality 
disorders, there was evidence of inflexible and maladaptive 
personality traits which cause either significant impairment 
in social or occupational functioning or subjective distress, 
as evidence by persistent disturbances of mood or affect, 
pathological dependence, passivity or aggresivity, intense 
and unstable interpersonal relationships and impulsive and 
damaging behavior, and mixed personality disorder.  Absent 
were seclusiveness or autistic thinking and oddities of 
thought, perception, speech, and behavior.  Substance 
addiction disorder was present, evidenced by alcohol 
dependence in early remission.  These symptoms caused 
functional limitation of a "moderate" degree in restriction 
of activities of daily living, difficulties in maintaining 
social functioning, and deficiencies of concentration or 
pace.  

At a February 2001 VA examination, the veteran indicated that 
he had poor sleep, nightmares, night sweats, inability to be 
with people, and was isolative and irritable, with difficulty 
in talking about his war-related experiences.  The examiner 
noted the had been treated for PTSD since 1998, that he 
denied a history of hospitalizations, and there was no 
history of suicidal behaviors, although there was a history 
of assaultive behavior.  The veteran indicated he had last 
worked in 1998 and did not want to mix with people or like 
taking orders from anybody.  On examination, the veteran was 
dressed casually, was cooperative, and did not maintain good 
eye contact.  His speech was normal, his mood was depressed, 
and his affect was blunted.  There were no perceptual 
problems and thought processes and thought content were 
normal.  There was no suicidal or homicidal ideation or 
hallucinations.  The veteran was alert, awake, and oriented.  
His memory was 3 out of 3, and he was able to do serial 7s.  
His insight and judgment were fair.  The veteran indicated 
that he was highly isolative and did not have any friends, 
going only to VA center meetings, church occasionally, and 
having occasional contact with his wife.

The veteran indicated he was unable to work because he could 
not take the stress and could not concentrate.  The veteran's 
GAF score was 50 and he was not employed because he could not 
concentrate and did not have the motivation.

The September 2001 Vet Center Summary indicated that the 
veteran was coherent and alert but his affect was constricted 
and speech pressured at times because of extreme anxiety.  
Judgment was extremely poor, concentration extremely 
impaired, and insight extremely poor.  There was no 
delusional material elicited and the veteran denied any 
hallucinations or homicidal or suicidal ideation.  His mood 
was extremely sad.  When provoked he experienced symptoms of 
rage.  He was intolerant of crowded conditions and visibly 
startled with loud sounds that caused him to take aggressive 
posture.  His sleep was extremely impaired.  The veteran had 
recurring distressing nightmares of his combat experience, 
which included a sense of reliving them.  He made a 
deliberate effort to avoid thoughts, feelings, and 
conversations of the traumatic events he witnessed.  The 
veteran reported diminished interest or participation in 
previously enjoyed activities.  He felt detached and 
estranged from other people and had markedly reduced ability 
to feel emotions.  The assessment was that the veteran was 
dysfunctional secondary to PTSD, which had manifested into 
night sweats, sleep disturbance, recurring horrific 
nightmares, intrusive thoughts, grief, emotional numbing, 
anxiety, difficulty with authority figures, guilt, mistrust 
of others, feelings of helplessness, and extreme social 
isolation.

A November 2001 VA psychiatric examination found that the 
veteran was unable to work because of his psychiatric 
symptoms.  A December 2001 VA orthopedic examination 
addressed whether the veteran's right knee disorder rendered 
him unemployable, and found that it was more likely than not 
that the veteran could obtain and sustain various employment 
that did not require heavy physical exertion for the right 
knee.

Based on the above, the veteran's claim for an earlier 
effective date for his TDIU must be denied, because there is 
no evidence in the record that would have made it factually 
ascertainable that an increase in his disability had occurred 
prior to September 24, 2001.  The SSA records show that, 
while he had some symptoms such as nightmares and memory 
problems, his memory, concentration, social interaction, and 
adaptation were at most moderately limited.  While he had 
anxiety, it was not generalized or persistent, and he did not 
have recurrent severe panic attacks.  Similarly, while he had 
some personality traits causing significant impairment in 
social or occupational functioning or subjective distress, 
such as mood disturbances, intense and unstable interpersonal 
relationships, and impulsive and damaging behavior, he did 
not have seclusiveness or oddities of thought, perception, 
speech, and behavior.  Significantly, the veteran's overall 
symptoms were found to have generally caused functional 
limitation of a "moderate" degree only.  Similarly, the 
February 2001 VA examination indicated problems such as 
depressed mood and blunted affect, but speech, thought 
processes and content were normal, insight and judgment were 
fair, and the veteran had some, limited social interaction.  
These symptoms would not warrant an increase in the veteran's 
disability evaluation, as he did not have the total 
occupational and social impairment due to symptoms.  It was 
not until the September 24, 2001 Vet Center Summary that the 
extreme symptoms of the type found in the 100 percent 
criteria were described.

Moreover, the evidence also reflects that the veteran was not 
entitled to a TDIU prior to September 24, 2001.  Although he 
was found entitled to SSA based on his inability to work due 
to PTSD in February 2000, the Board is not bound by the 
findings of SSA or the definition of "substantially gainful 
employment" found in its regulations.  Faust v. West, 13 
Vet. App. at 356.  Significantly, although an adjudicator in 
February 2000 found that the veteran could not work, the 
January 2000 functional capacity assessment found that the 
veteran's psychiatric symptoms would not likely limit his 
ability to engage in various work related tasks.  And, even 
when factoring in the veteran's service-connected right knee 
disability, which the SSA records indicate manifested by pain 
and only slight limitation of motion, that disorder was found 
by the December 2001 VA examiner not to preclude the veteran 
from obtaining employment not requiring heavy physical 
exertion of his right knee.  Records reveal that other 
disorders were also considered in the award of SSA benefits.

In sum, the preponderance of the evidence reflects that it 
was not factually ascertainable prior to September 24, 2001 
that the severity of the veteran's PTSD increased or he was 
unable to follow a substantially gainful occupation as a 
result of his disabilities.  Consequently, the veteran is not 
entitled to an earlier effective date for his TDIU, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for an effective date earlier than September 24, 
2001 for a TDIU, is denied.


REMAND

As noted, the veteran timely disagreed with the assignment of 
a September 23, 1999 effective date for the grant of service 
connection for PTSD, yet no SOC was issued.  It is therefore 
necessary to remand this issue for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  With the 
submission of a notice of disagreement the appeals process is 
initiated.  Id.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits, explain to 
the veteran the application of the VCAA 
to his claim for an earlier effective 
date for service connection for PTSD.

2.  Issue a SOC on the issue of 
entitlement to an earlier effective date 
for service connection for PTSD.  In the 
event the veteran wants to perfect an 
appeal on this issue, a timely 
Substantive Appeal would be required.  
Without a Substantive Appeal being 
submitted, the Board has no jurisdiction 
over this issue.

3.  Thereafter, to the extent that the 
benefit sought is not granted, the case 
should be returned to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  He has 
the right to submit additional evidence and argument 
concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


